Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 07/01/2022. Claim 21 has been amended. Claims 17-20 have been cancelled. Claims 9-16 were previously withdrawn. Claims 1-16 and 21 are currently pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dukart (US Patent No. 7,637,795).
In Reference to Claim 1
Dukart teaches (Claim 1). A duck call, comprising: a sounding portion (items 14 / 24 / 28 / 30, fig’s 1 and 9); a reed coupled to the sounding portion (item 10, fig. 1); and a mouthpiece body into which the sounding portion is inserted (items 4/6, fig. 1), at least one of the sounding portion and the mouthpiece body having an outer wall with an internal infill pattern, the internal infill pattern having at least one cross-sectional lattice structure with a repeating pattern of voids (fig. 9, item 24 is made up of items 28 and 30, thereby creating internal repeating voids; also see column 3 lines 42-46);
(Claim 2) wherein the sounding portion has an infill with a varying density that directly alters a stiffness of the sounding portion thereby altering a sound produced by the sounding portion (fig. 9, item 28 varies in shape and therefore density, also see column 3 lines 39 - 54);
	(Claim 3) wherein the lattice structure has a repeating geometric pattern (fig. 9, the voids created appear they would be half circular / cylindrical shapes);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dukart in view of Chien et al. (US Patent No. 9,732,677 B1).
In Reference to Claims 1-3
	The examiner believes that all of the claimed limitations of claims 1-3 are taught in Dukart as discussed above. 
	However, in the alternate view that the terms “cross sectional lattice structure” and “geometric pattern” are intended to be straight lined or regular polygonal geometric patterns an alternate rejection is set forth below. 
	Chien teaches internal infill patterns that are regular geometrical patterned lattice structures for sound attenuation (fig. 2A, items 212, and column 3 lines 39-51).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound production and attenuation device of Dukart with the feature of a regular geometrically patterned lattice structure as taught by the sound attenuation device of Chien for the purpose of further controlling or dampening the sounds as desired as taught by Chien (column 1 lines 14-40), making the device more acoustically controllable, more reliable, and more attractive to the users.  

In Reference to Claims 4-8 
The device of Dukart teaches all of claim 1 as discussed above. 
Dukart fails to teach the features of claims 4-8 and 21. 
Chien teaches (Claim 4) wherein [a] lattice structure includes a first lattice structure (items 212/210, fig. 2A) and a second lattice structure (items 240/250, fig. 2A), the first lattice structure forming one portion of the [device] and/or the [device] (items 212/210, fig. 2A) which transitions to the second lattice structure (items 240/250, fig. 2A) at a transition zone (item 230, fig. 2A), the second lattice structure forming another portion of the [device] and the [device] (items 240/250, fig. 2A), the first lattice structure having a differing pattern than the second lattice structure (fig. 2A);
(Claim 5) wherein the first lattice structure and the second lattice structure have similar geometric patterns of differing sizes (fig 2A and column 3 lines 47-51 and column 4 lines 51-67, cavities 260 intended to be different sizes and can both be the same shape, e.g. square or rectangular);
	(Claim 6) wherein the first lattice structure and the second lattice structure have differing geometric patterns (fig. 2A, e.g. hexagonal and rectangular);
	(Claim 7) wherein the transition zone is a wall separating the first lattice structure from the second lattice structure (item 230, fig. 2A).
(Claim 8) wherein the transition zone is an area where the first lattice structure morphs into the second lattice structure with at least some of the voids in the first lattice structure being open to at least some of the voids of the second lattice structure (via perforations in item 230, fig. 2A).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound production and attenuation device of Dukart with the feature of a double shelled different sized or shaped regular geometrically patterned lattice structure as taught by the sound attenuation device of Chien for the purpose of further controlling or dampening sounds from a wider range of frequencies as desired as taught by Chien (column 1 lines 14-40), making the device more acoustically controllable, more reliable, and more attractive to the users.  
	Further, the examiner notes that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since both Dukart and Chien teach that a wide variety of infill pattern shapes can be used to achieve desired sound attenuation effects (Dukart, column 3 lines 39-54; Chien, column 3 lines 39-51), merely claiming specific shapes appears it would only be a matter of engineering design choice and not a patentable advance. This is further evidenced by applicant’s disclosure which also shows / teaches that a wide varitey of different shapes can be used for the purpose of sound attenuation (fig’s 5, paragraphs 007, 0010, and 0031-0033). Therefore, merely claiming the particular shape of the infill pattern is an obvious matter of engineering design choice and is not a patentable distinction. 

In Reference to Claim 21
 	Dukart teaches (Claim 21) A duck call comprising: a sounding portion (items 14 / 24 / 28 / 30, fig’s 1 and 9); a reed coupled to the sounding portion (item 10, fig. 1); and a mouthpiece body into which the sounding portion is inserted (items 4/6, fig. 1), at least one of the sounding portion and the mouthpiece body having an outer wall with an internal infill pattern, the internal infill pattern having at least one cross-sectional structure with a repeating pattern of voids (fig. 9, item 24 is made up of items 28 and 30, thereby creating internal repeating voids; also see column 3 lines 42-46) [].
	Dukart fails to teach the specific shaped voids of claim 21. 
Chien teaches (Claim 21) wherein the at least one cross-sectional structure has at least one of a hexagonal shape and a triangular shape (column 3 lines 29-51; hexagonal).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound production and attenuation device of Dukart with the feature of specifically shaped geometrically patterned lattice structure as taught by the sound attenuation device of Chien for the purpose of further controlling or dampening sounds from a wider range of frequencies as desired as taught by Chien (column 1 lines 14-40), making the device more acoustically controllable, more reliable, and more attractive to the users.  
	Further, the examiner notes that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since both Dukart and Chien teach that a wide variety of infill pattern shapes can be used to achieve desired sound attenuation effects (Dukart, column 3 lines 39-54; Chien, column 3 lines 39-51), merely claiming specific shapes appears it would only be a matter of engineering design choice and not a patentable advance. This is further evidenced by applicant’s disclosure which also shows / teaches that a wide varitey of different shapes can be used for the purpose of sound attenuation (fig’s 5, paragraphs 007, 0010, and 0031-0033). Therefore, merely claiming the particular shape of the infill pattern is an obvious matter of engineering design choice and is not a patentable distinction. 

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Dukart fails to teach the internal cross-sectional lattice infill structure is noted, but is not persuasive. 
The examiner notes here that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Dukart shows, in fig. 9, that item 24 is made up of items 28 and 30, thereby creating internal repeating voids; also see column 3 lines 42-46. A cross section of items 28 and 30 (not specifically shown in cross section, but shown peeled back and assembled in fig. 9), would reveal voids between peaks and valleys of item 28, adjacent exterior portion 30, which repeat and provide an internal infill pattern. These voids are internal to the device as item 30 is an external wall. It is not clear exactly what applicant believes is not taught here, but the broadest reasonable interpretation of this claim language is met with the infill pattern of repeating voids formed by items 28 and 30 as shown in fig. 9 of Dukart.    
The examiner notes here that the broadest reasonable interpretation of “lattice” simply means “a regular geometrical arrangement of points or objects over an area or in space” https://www.merriam-webster.com/dictionary/lattice, which appears it would be met by the regular repeating geometrical pattern created by items 28 and 30. However, even in an alternate view that this structure is not a “lattice” structure (or that “lattice” means something more specific than is shown in Dukart), an alternate rejection has been used. Further still, this distinction (if one exists) would seem to merely be a change in shape which is also not a patentable distinction. See action above for further details. 
In response to applicant's argument that Chein is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, the prior art reference is pertinent to the particular problem with which applicant is concerned (geometrical infill pattern to alter, attenuate, and control sound / tone and ranges of tones; applicants paragraphs 0007, 0010, 0033 0039), as it directly addresses this problem by using geometrical infill pattern to attenuate / change / control sound properties (Chien, abstract and column 3 lines 39-51), making this analogous art.
Applicant also argues that attenuation of sound is not a desired goal stated in the application. This argument is in conflict with applicant’s disclosure (again, paragraphs 0007, 0010, 0033, and 0039), which specifically states that the infill pattern alters tone or sound producible by the sounding portion. Therefore, this argument is not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711